Concurring and Dissenting Opinion by
Judge Wilkinson :
I concur in most of what Judge Rogers stated in his concurring and dissenting opinion. However, I cannot agree that awards may be made to employees whose identity, the fact that they are making a claim, and the amount of the claim were not made known to the employer within the 90-day period that a complaint might have been filed by them. In my opinion, the 90 days begins to run, qua a particular complainant, from the time that complainant is adversely financially affected by the act complained of and, therefore, has a claim for damages. In this case, both Mrs. Ippolito and Mrs. Harrison meet these tests. Therefore, I would join in the disposition of this case in the manner proposed by Judge ROGERS.